Grosse, J.
(concurring) — I concur in both the result and in the reasoning of the majority. I write separately only to add a plea directed to the Legislature that it clarify this statute as to its application to what are commonly referred *540to as “unmarked” police vehicles. It is the Legislature’s function to balance the competing public policies of preventing the danger to the public presented by drivers who fail to stop against the very real danger to those same drivers posed by falsely marked vehicles using those markings to prey on innocent motorists. The present statute reflects such a balance. If it is not the correct balance that is for the Legislature and not this court to remedy.
Reconsideration granted and opinion modified October 5, 2001.